Citation Nr: 1312197	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of right great toe ganglion cyst, exclusive of a temporary total evaluation due to a period of convalescence from April 18, 2006 through June 30, 2006.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus from February 11, 2009.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to September 2004.  She also had approximately one year and 11 months of prior active duty service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  By that rating action, the RO granted service connection for recurrent right great toe ganglion cyst and assigned a 10 percent rating effective October 1, 2004.  In addition, the RO granted service connection for right and left flat feet, assigning a noncompensable rating effective October 1, 2004.  In September 2006, the RO assigned a temporary total evaluation of 100 percent for the service-connected recurrent right great toe ganglion cyst from April 18, 2006 through June 30, 2006, based on surgical or other treatment necessitating convalescence.  The RO subsequently assigned a 10 percent rating for the disability, effective July 1, 2006.  

In September 2008, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A copy of the hearing transcript has been associated with the claims file.  This matter was previously before the Board in December 2008 at which time the issues on appeal were remanded for additional development. 

In an August 2009 rating action, the RO increased the rating for flat foot, right and left, to 10 percent effective February 11, 2009.  In an October 2010 decision, the Board granted an initial 10 percent rating, but no higher, for the service-connected bilateral pes planus for the period prior to February 11, 2009.  The RO effectuated the Board's decision in a November 2010 rating action.  Thus, in view of the foregoing, the Board has framed this issue as noted on the initial page of this decision. 

In October 2010 and April 2012, the Board remanded the claims on appeal to the RO for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and will address the merits of the claims.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of right great toe ganglion cyst do not meet or nearly approximate the criteria of moderately severe foot impairment; the scar is non-tender, is not a burn scar, does not affect the head, face, or neck; does not result in limitation of motion; and is not manifested by dermatitis or eczema.

2.  From February 11, 2009, the Veteran's bilateral pes planus is characterized by no more than moderate impairment with pain on manipulation and use of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a right great toe ganglion cyst have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71a, 4.118, Diagnostic Codes 5284, 7819 (2012).  

2.  From February 11, 2009, the criteria for an initial rating in excess of 10 percent for bilateral pes planus have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276, 7805, 7819 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In May 2004, February 2006, March 2006 and December 2010 letters, prior to and subsequent to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  She was also advised of how disability ratings and effective dates are assigned.  The Board finds that any deficiency with respect to the timing of the notices provided is harmless because the claims were readjudicated post remand.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

The Veteran's appeal of the initial ratings assigned for her disabilities are downstream issues, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The September 2006 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities addressed in this decision.   

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case has been overturned in part by the United States Court of Appeals for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor her representative has pointed out any deficiencies that require corrective action.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private and VA treatment reports, lay statements, the Veteran's statements and hearing testimony, and VA examination reports, including those generated in response to the Board's remand.  

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented the current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that VA's duty to assist has also been met.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings may be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  But cf. Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply).  


Residuals of Right Great Toe Ganglion Cyst

The Veteran's right great toe ganglion cyst residuals are currently rated 10 percent disabling under 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7819-5284.  Diagnostic Code 7819 pertains to benign skin neoplasms and provides that the disability should be rated as disfigurement of the head, face, or neck, scars, or impairment of function.  The surgical scar on the right great toe is currently separately rated noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Diagnostic Code 5284 provides that moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.  

VA's General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, it was concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.  

The criteria for evaluating skin disabilities were revised in August 2002 and October 2008, during the period that is the focus of this appeal.  Where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Further, in a precedent opinion of VA's General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  However, the 2008 revisions were expressly made applicable only to claims filed on or after on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Because the Veteran's claim was received prior to that date, the 2008 revisions do not apply to her case.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  

Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2008).  

Service treatment records show that the Veteran was seen for a right great toe ganglion cyst in February 1999.  Excision after drainage failed and she subsequently underwent surgical excision.  At pre-discharge VA examination in August 2004, she reported continued pain in the right great toe.  Clinical evaluation revealed pain in the right foot first metatarsophalangeal joint with mild bursa versus cyst formation and painful toe gait.  The diagnosis was recurrent ganglion cyst of the right great toe.  

At a Board video conference hearing in September 2008, the Veteran testified that she is unable to wear heels and if she tried to wear heels, she experiences a shooting pain in her feet.  The Veteran also testified that at least once a week her foot cramps up for approximately 45 seconds and she experiences daily pain, swelling, tenderness, painful motion, weakness, lack of endurance, incoordination and instability.  A private medical record dated in February 2009, reflects that it was noted that the right great toe was in a slightly varus position, but it was not progressive and there was no pain from the toe position.  There was good range of motion in the joint without pain.  

Upon VA examination in March 2009, the Veteran reported a history of a ganglion cyst in the right great toe that was aspirated twice and reoccurred.  She underwent surgical excision.  A Morton's neuroma was treated with steroid injection and improved.  She reported episodic dorsal medial pain at the level of the metatarsophalangeal (MTP) joint which she reported as a 9/10.  She did not take any medications and her activities of daily living were not compromised.  She was employed in sedentary work in finance.  Clinical evaluation revealed no tenderness of the medial process of calcaneus.  There was 15 degrees of valgus.  The surgical scars over the mid-foot were well-healed.  There was no palpable soft tissue mass suggestive of a recurrent ganglion.  There was a tender plantar aspect beneath the second metatarsal head.  Passive dorsiflexion of the MTP joint was 40 degrees with painful endpoint.  Repetition did not increase pain.  The impression was residuals of right foot surgery.  

A March 2009 VA podiatry consult noted complaints of right foot cramps.  The assessment was hallux varus and right foot cramps.  

Upon VA examination in January 2010, the Veteran reported right foot pain on the bottom with cramping.  She denied left foot symptoms.  She also denied swelling and she denied using medication.  Clinical evaluation showed a medially deviated hallux and second digit and four centimeter and two centimeter, well-healed, nontender, slightly pigmented scars on the dorsum of the right foot at the MTP joint.  She was able to rise and walk on heels and toes without difficulty and without pain.  There was no guarding or apprehension during the examination.  There was no unusual shoe wear pattern and no functional limitations demonstrated.  There were no vascular or skin changes.  The diagnosis was remote history of ganglion cyst with recurrence - right great toe with excision, presently without recurrence and without functional limitation.  In a December 2011 addendum, the clinician noted that the claims file had been reviewed.  

Based on a review of the record, the Board finds that the preponderance of the evidence is against a finding of entitlement to an initial evaluation in excess of 10 percent for the Veteran's residuals of right great toe ganglion cyst at any time during the appeal period.  Aside from the period when a temporary total evaluation due to a period of convalescence from April 18, 2006 through June 30, 2006 was established, the disability has been manifested by subjective complaints of chronic pain with no functional impairment.  These symptoms are contemplated by the current 10 percent disability rating.  The cumulative objective evidence does not reflect symptoms of more a moderate foot disability, such as a gait abnormality, swelling on use, or a marked foot deformity to warrant a higher rating.  Moreover, upon considering evident functional impairment factors (i.e., pain and limited endurance), as well as the severity and frequency of her right foot symptoms, the Board concludes that this 10 percent disability evaluation adequately portrays the level of the Veteran's functional impairment associated with the ganglion cyst residuals.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  In fact, the Veteran acknowledged that the disability did not interfere with her activities of daily living or her occupational functioning.  Accordingly, in the absence of objective evidence of a moderately severe foot disability, a rating in excess of 10 percent may not be awarded.  

Moreover, the Board observes that the scars associated with the right great toe ganglion cyst have consistently been reported to be well-healed, non-tender, and did not cause functional impairment.  Additionally, it is clearly not a burn scar, it does not affect the head, face, or neck, it does not result in limitation of motion, and it is not manifested by dermatitis or eczema.  Consequently, a separate compensable rating for the scar pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2008) is also not warranted.  

In conclusion, an award of a higher rating for the service-connected residuals of a right great toe ganglion cyst is not supported by the competent medical and competent and credible lay evidence of record.  As the preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  


Bilateral Pes Planus

The Veteran's bilateral pes planus is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).  As noted in the Introduction above, in the October 2010 decision, the Board granted the 10 percent rating from the date of the Veteran's claim to February 11, 2009, but remanded the issue of a higher rating for the period from February 11, 2009.  Hence, the issue currently before the Board is entitlement to an initial rating in excess of 10 percent from February 11, 2009.  

Diagnostic Code 5276 provides that the disability will be rated noncompensable when it is mild, with symptoms relieved by built-up shoe or arch support.  A moderate disability, with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, will be rated as 10 percent disabling, whether bilateral or unilateral.  A severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, will be rated as 30 percent disabling where bilateral.  A pronounced disability (with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances) will be rated as 50 percent disabling where bilateral.  

The words "moderate," "severe," "pronounced" and "marked" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2012).  

Service treatment records include a January 2000 Report of Medical Examination showing that the Veteran had mildly flat feet.  

Upon VA examination in August 2004, the Veteran reported that she had normal feet at enlistment, but developed flat feet since advanced individual training.  She said she had developed a plantar pain after running which was throbbing in nature.  She also described pain wearing high heels.  She rated her overall pain as a 7 on a pain scale from 0 to 10.  She noted that the pain improved with well supported soft sole shoes.  On examination the Veteran was noted to have mild bilateral pes planus without change in weight-bearing plane and without Achilles bowing.  Tenderness was to palpation along the plantar aspect of the longitudinal arch of the feet bilaterally with pain in the right foot first metatarsophlangeal joint with mild bursa versus cyst formation and painful toe gait noted on the right.  All other joints had full range of motion.  Muscle strength was 5/5 throughout.  X-rays revealed tiny Achilles enthesophytes with a mild pes planus, particularly on the left.  The Veteran was diagnosed as having symptomatic pes planus.

At a Board video conference hearing in September 2008, the Veteran testified that she is unable to wear heels and if she tried to wear heels, she experiences a shooting pain in her feet.  The Veteran also testified that at least once a week her foot cramps up for approximately 45 seconds and she experiences daily pain, swelling, tenderness, painful motion, weakness, lack of endurance, incoordination and instability.  

Upon VA examination in March 2009, the Veteran reported longitudinal arch pain three times per month.  She described the pain as sharp in quality and rated it a 9/10.  She had received orthotic inserts and believed they helped but had only used them for a short time.  She denied swelling and intermittent stiffness.  She did not take any medications and her activities of daily living were not compromised.  She was employed in sedentary work in finance.  Clinical evaluation revealed that her gait was reciprocal heel-to-toe and she ambulated without assistance.  She did not bring her orthotics to the examination.  Lower extremity alignment and shoe wear pattern were unremarkable.  The feet were pronated.  There were no areas of skin breakdown/ulceration/calluses/corns.  Subtalar inversion/eversion was without pain, including with repetition.  Weakness, lack of endurance, and incoordination were not factors.  X-rays showed mildly decreased longitudinal arch height on weight-bearing.  There were no significant degenerative changes.  The diagnosis was flexible pes planus.  

Upon VA examination in January 2010, the Veteran reported right foot pain on the bottom with cramping.  She denied left foot symptoms.  She also denied swelling and she denied using medication.  She again did not have her orthotics and indicated that she typically wore them with her nicer shoes.  She said they helped a little bit.  Clinical evaluation revealed no edema, erythema or tenderness upon palpation, bilaterally.  There were no open lesions, macerations or ulcerations.  The Achilles tendons were non-tender.  Decreased arch was appreciated with standing.  The assessment was flexible pes planus.  In a December 2011 addendum, the clinician noted that the claims file had been reviewed.  

Upon consideration of the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to an initial evaluation in excess of 10 percent for the Veteran's pes planus at any time during the appeal period from February 11, 2009.  Essentially since the grant of service connection, the Veteran's bilateral pes planus disability has primarily manifested with subjective complaints of chronic pain and cramping.  Her pain on manipulation and use, and subjective symptoms of cramping, are contemplated by the current 10 percent disability rating.  The cumulative objective evidence does not reflect symptoms of more severe disability, including a gait abnormality, swelling on use, characteristic callosities, a marked foot deformity, or any muscle spasm of the tendo Achilles on palpation - such that a higher rating is warranted.  Moreover, upon considering evident functional impairment factors (i.e., pain and limited endurance), as well as the severity and frequency her bilateral foot symptoms, the Board concludes that this 10 percent disability evaluation adequately portrays the level of the Veteran's pes planus-related functional impairment.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  In fact, the Veteran acknowledged that the disability did not interfere with her activities of daily living or her occupational functioning.  Accordingly, in the absence of objective evidence of a severe, marked deformity or swelling on use, a higher evaluation of 30 percent is not warranted for any period from February 11, 2009.  

The Board has considered whether other diagnostic codes are applicable; however, the criteria for weak foot, metatarsalgia, hallux valgus, hallux rigidus, and hammer toes only provide 10 percent maximum evaluations.  Therefore, higher ratings cannot be assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281 and 5282 (2012).  Additionally, the Veteran already has a separate 10 percent rating for the residuals of a recurrent right great toe ganglion cyst as detailed above.  

In conclusion, an award of a higher rating for the service-connected bilateral pes planus is not supported by the competent medical and competent and credible lay evidence of record.  As the preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Extraschedular Consideration

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2012).  

The Board has considered whether extraschedular consideration is warranted based on the Veteran's report of impairment secondary to her right great toe and bilateral pes planus disabilities.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected residuals of a right great toe ganglion cyst or bilateral pes planus since the symptoms reported and documented in the record comport the symptoms outlined in the rating criteria.  Consequently, the Board finds that the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Hence, referral for an extraschedular rating is unnecessary at this time.  


ORDER

An initial rating in excess of 10 percent for residuals of right great toe ganglion cyst (exclusive of a temporary total evaluation due to a period of convalescence from April 18, 2006 through June 30, 2006) is denied.  

An initial rating in excess of 10 percent for bilateral pes planus from February 11, 2009 is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


